Name: Council Regulation (EEC) No 3825/81 of 15 December 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 388/3 COUNCIL REGULATION (EEC) No 3825/81 of 15 December 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion, Whereas the EEC-Turkey Association Council , by its Decision No 1 /80, decided to abolish gradually the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; of 28 June 1968 on the Common Customs Tariff (4 ), as last amended by Regulation (EEC) No 3300/ 81 (5 ), will be amended as from 1 January 1982 ; Whereas the duties applicable in the Community of Nine to those products have therefor^ been amended and this should be taken into account when the customs duties to be applied to imports of the said products originating in Turkey are fixed ; Whereas it is appropriate , for the sake of clarity , to bring the whole of the Annex to Regulation (EEC) No 562/81 up to date ; whereas , for this purpose , it is necessary to collect in a single text not only those parts which are amended with effect from 1 January 1982 , but also those which have already been amended and those which remain unchanged ; Whereas , in accordance with Article 1 19 of the 1979 Act of Accession , the Community has adopted Council Regulation (EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originat ­ ing in Algeria , Israel , Malta, Morocco, Portugal , Syria, Tunisia or Turkey ( 6); whereas this Regulation therefore applies to the Community with the excep ­ tion of Greece, Whereas Regulation (EEC) No 562/81 ('), as amended by Regulation (EEC) No 2058/81 (2 ), fixed the rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas those rates were calculated, in accordance with Decision No 1 /80, on the basis of the customs duties appli ­ cable in the Community ; Whereas , by virtue of Council Regulation (EEC) No 3495/81 of 3 December 1981 , temporarily suspend ­ ing autonomous Common Customs Tariff duties on a number of agricultural products (3 ), certain of the duties applicable have been suspended ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 562/ 81 is hereby replaced by the Annex to this Regulation . Whereas , under agreements signed with non-mem ­ ber countries , and in particular pursuant to the 1979 Geneva Protocol and the 1979 Additional Protocol to the Geneva Protocol annexed to the General Agreement on Tariffs and Trade signed at the end of the 1973 to 1979 multilateral trade negotiations , the Community undertook to make reductions in cus ­ toms duties , certain of which are to be implemented in whole or in part on 1 January 1982 ; whereas , for that reason , Council Regulation (EEC) No 950/68 Article 2 This Regulation shall enter into force on 1 January 1982 . 0 ) OJ No L 65 , 11.3 . 1981 , p . 1 . (2 ) OJ No L 202, 22 . 7 . 1981 , p . 41 . (3 ) OJ No L 353 , 9 . 12 . 1981 , p . 3 . (4 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . (5 ) OJ No L 335 , 23 . 11 . 1981 , p . 1 . ( 6) OJ No L 382, 31 . 12 . 1980, p . 1 . No L 388/4 Official Journal of the European Communities 31 . 12 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1981 . For the Council The President D. HOWELL 31 . 12.81 Official Journal of the European Communities No L 388/5 ANNEX CCT heading No Description Rate of duty (%) 01.01 Live horses, asses, mules and hinnies : A. Horses : II . For slaughter (a) Free 01.02 Live animals of the bovine species : A. Domestic species : II . Other 11-2 + (L) 01.04 Live sheep and goats : A. Pure-bred breeding animals (a): II . Goats 3-5 01.06 Other live animals : A. Domestic rabbits 5-1 B. Pigeons 7 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : ex I. Of horses , asses, mules and hinnies :  Of horses Free II . Of bovine animals : a) Fresh or chilled 14 + (L) (b) b) Frozen 14 + (L) (b) (c) (d) (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) A rate of 14 % shall be applicable for 'high quality' meat, with or without bone, falling within subheading 02.01 ex A II , within the limits of a global annual tariff quota of 21 000 tonnes , without prejudice to the tariff quota for subheading 02.01 A II b). Qualification for the quota is subject to conditions to be determined by the competent authorities . (c) A rate of 14 % shall be applicable within the limits of a global annual tariff quota of 50 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (d) A rate of 14 % for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for subheading 02.01 A II b). Qualification for the quota is subject to conditions to be determined by the competent authorities . No L 388/6 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 02.01 B. Offals : (cont'd) II . Other : b) Of bovine animals : 1 . Livers 4-9 2 . Other 2-8 ex d) Other :  Of domestic sheep 2-1 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : A. Horsemeat , salted , in brine or dried 8-3 C. Other : I. Of bovine animals : a) Meat 16-8 + (L) b) Offals 15-7 II . Of sheep and goats : ex b ) Offals :  Of domestic sheep 16-8 03.01 Fish , fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : a) Trout 84(a) b ) Salmon 2-3 II . Eels Free III . Carp 5-6 B. Saltwater fish : I. Whole, headless or in pieces : d) Sardines (Clupea pilchardus Walbaum) 16-1 (a) e) Sharks Free (a) f) Redfish (Sebastes marinus) Free (a) g) Halibut (Hippoglossus vulgaris , Hippo ­ glossus reinhardtius) Free (a) h) Cod (Gadus morrhua or Gadus callarÃ ­as) Free (a) ij ) Coalfish (Pollachius virens or Gadus virens) 2-l(a) (a) Subject to compliance with the reference price fixed or to be fixed . 31 . 12 . 81 Official Journal of the European Communities No L 388/7 CCT heading No Description Rate of duty (%) 03.01 B. 1 , k) Haddock 2-l(a) (cont'd) 1) Whiting (Meriangus meriangus) 2 - 1 (a) m) Mackerel : 2 . From 16 June to 14 February 2-8 (a) n) Anchovies (Engraulis spp) 10-5 (a) o) Plaice 2 - 1 (a) p) Sea-bream of the species Dentex dentex and Pagellus 2 - 1 (a) q) Other 2-1 (a) (b) (c) (d) II . Fillets : a) Fresh or chilled 12-6 b) Frozen : 1 . Of cod (Gadus morrhua or Gadus callarÃ ­as) 10-5 (a) (e) 2 . Of coalfish (Pollachius virens or Gadus virens) 10-5 (a) 3 . Of haddock 10-5 (a) 4. Of redfish (Sebastes marinus ) 9-7 (a) 5 . Of tunny 12-6 6. Of mackerel 10-5 (a) 7 . Other 10-5 (a) C. Livers and roes 7 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : (a) Subject to compliance with the reference price fixed or to be fixed . (b) Exemption in respect of silver hake (Merlutius bilinearis) within the limits of an erga omnes annual Community tariff quota of 2 000 tonnes to be granted by the competent authorities . (c) Exemption until 30 June 1982 for flaps of fish of the species Sardinops sagax or ocellata, of 12 cm or more in length, intended for processing, within the limits of an erga omnes annual Community tariff quota of 5 000 tonnes to be granted by the competent authorities . (d) Exemption until 30 June 1982 for Sardinops sagax or ocellata : (a) whole, of 20 cm or more in length ; (b) headless, of 15 cm or more in length, intended for processing, within the limits of an erga omnes annual Community tariff quota of 3 000 tonnes to be granted by the compe ­ tent authorities . (e) Duty rate reduced to 5 ¢ 6 % within the limits of an erga omnes annual Community tariff quota of 10 000 tonnes to be granted by the competent authorities . No L 388/8 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 03.02 A. I. a) Herring 3-3 (cont'dj c) Anchovies (Engraulis spp) 2-8 (a) d) Common halibut (Hippoglossus vulgaris) 4-2 e) Salmon, salted or in brine 3(b) f) Other 3-3 (c) II . Fillets : b) Of salmon, salted or in brine 4-2 c) Of lesser or Greenland halibut (Hippo ­ glossus reinhardtius), salted or in brine 4-2 d) Other 4-4 (d) B. Smoked, whether or not cooked before or during the smoking process : I. Herring 2-8 II . Salmon 3-6 III . Lesser or Greenland halibut (Hippoglossus reinhardtius) 4-2 IV. Common halibut (Hippoglossus vulgaris) 4-4 V. Other 3-9 C. Livers and roes 3 D. Fish meal 3-6 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled , frozen , salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : V. Other (for example, Norway lobsters) 8-4 B. Molluscs : I. Oysters : b) Other 12-6 II . Mussels 7 (a) Exemption until 31 December 1982 for anchovies (Engraulis spp), salted or in brine, in pack ­ ings of a net content of 8 kilograms or more, within the limits of an erga omnes Community tariff quota of 1 500 tonnes to be granted by the competent authorities . (b) Duty rate suspended up to and including 30 June 1982 . (c) Duty rate reduced to 2-2 % (suspension) up to and including 28 February 1982 in respect of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for smoking or drying (e). (d) Duty rate reduced to 2-5 % (suspension) up to and including 28 February 1982 in respect of fillets of coalfish (Pollachius virens or Gadus virens) salted or in brine, intended for smoking or drying (e). (e) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12. 81 Official Journal of the European Communities No L 388/9 CCT heading No Description Rate of duty (%) 03.03 (cont'd) B. IV. Other : a) Frozen : 1 . Squid : aa) Ommastrephes sagittatus and Loligo spp Free (a) bb) Other 2-2(a) 2 . Cuttle-fish of the species Sepia offici ­ nalis , Rossia macrosoma and Sepiola rondeleti 2 - 2 (a) 3 . Octopus 2-2(a) 4. Other 2-2 b) Other : 1 . Squid (Ommastrephes sagittatus and Loligo spp) Free (a) 2 . Other 2-2 04.06 Natural honey 18-9 06.01 Bulbs, tubers, tuberous roots , corms, crowns and rhizomes, dormant, in growth or in flower : A. Dormant 5-6 B. In growth or in flower : I. Orchids, hyacinths, narcissi and tulips 5-2 II . Other 3-5 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other 7-3 B. Vine slips, grafted or rooted 2-1 D. Other 91 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 16-8 II . From 1 November to 31 May 11-9 B. Other 14 (a) Subject to compliance with the reference price fixed or to be fixed . No L 388/ 10 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses , lichens and grasses , being goods of a kind suit ­ able for bouquets or ornamental purposes , fresh, dried , dyed, bleached, impregnated or otherwise prepared : B. Other : I. Fresh 7 II . Not further prepared than dried 4-5 III . Other 11-9 07.01 Vegetables , fresh or chilled : A. Potatoes : I. Seed potatoes (a) 5-8 II . New potatoes : ex a) From 1 January to 15 May :  From 1 January to 3 1 March 10-5 III . Other : a) For the manufacture of starch (a) 6-3 b) Other 12-6 B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers : a) From 15 April to 30 November 119 with a min. of 1 -4 ECU per 1 00 kg net b) From 1 December to 14 April 8-4 with a min. of 0-9 ECU per 100 kg net II . White cabbages and red cabbages 10-5 with a min. of 0 -3 ECU per 100 kg net III . Other 10-5 C. Spinach 9-1 D. Salad vegetables, including endive and chicory : I. Cabbage lettuce : a) From 1 April to 30 November 10-5 with a min. of 1 -7 ECU per 100 kg gross (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 81 Official Journal of the European Communities No L 388/ 11 CCT heading No Description Rate of duty (%) 07.01 D. I. b) From 1 December to 3 1 March 91 (cont'd) with a min. of 1 · 1 ECU per 1 00 kg gross II . Other 91 E. Chard (or white beet) and cardoons 3-6 F. Leguminous vegetables , shelled or unshelled : I. Peas : a) From 1 September to 3 1 May 7 b) From 1 June to 3 1 August 11-9 II . Beans (of the species Phaseolus): ex a) From 1 October to 30 June :  From 1 November to 30 April 3-6 with a min. of 0-5 ECU per 1 00 kg net ex III . Other :  Broad-beans (Vicia faba major L. ), from 1 July to 30 April 3-9 G. Carrots , turnips , salad beetroot, salsify, celeriac, radishes and similar edible roots : I. Celeriac (rooted celery or German celery): a) From 1 May to 30 September 91 b) From 1 October to 30 April 11-9 II . Carrots and turnips 1 1 -9 III . Horse-radish (Cochlearia armoracia) 10-5 (a) IV. Other 11-9 ex H. Onions, shallots and garlic :  Onions, from 1 5 February to 1 5 May 3-3  Shallots and garlic 8-4 IJ . Leeks and other alliaceous plants (for example . chives, Welsh onions ) 91 K. Asparagus 11-2 L. Artichokes 91 M. Tomatoes : I. From 1 November to 14 May 7-7 with a min. of 1 -4 ECU per 100 kg net (b) (a) Duty rate reduced to 7 ¢ 7 % (suspension) up to and including 30 June 1982 . (b) Subject to compliance with the reference price . No L 388/ 12 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 07.01 M. II . From 15 May to 31 October 12-6 (cont'd) with a min. of 2-4 ECU per 100 kg net (a) N. Olives : I. For uses other than the production of oil (b) Free O. Capers Free P. Cucumbers and gherkins : I. Cucumbers : a) From 1 November to 15 May ll-2(a) b) From 16 May to 31 October 14 (a) II . Gherkins 11-2 Q. Mushrooms and truffles : I. Cultivated mushrooms 1 1 -2 II . ChantareÃ ¼es 2-8 III . Flap mushrooms 4-9 IV. Other 5-6 R. Fennel 7 S. Sweet peppers 31 ex T. Other :  Aubergines, from 15 January to 30 April 4-4  Celery sticks, from 1 January to 30 April 5-6  Vegetable marrows (including courgettes) and pumpkins, from 1 December to end of February 4-4  Parsley 4-4  Other than aubergines, celery sticks, vege ­ table marrows (including courgettes) and pumpkins 11-2 07.02 Vegetables (whether or not cooked), preserved by freezing : A. Olives 13-3 B. Other 12-6 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : (a) Subject to compliance with the reference price. (b) Entry under this subheading is subject to conditions to be determined by the competent authorities. 31 . 12.81 Official Journal of the European Communities No L 388/ 13 CCT heading No Description Rate of duty (%) 07.03 (cont'd) A. Olives : I. For uses other than the production of oil (a) 2-2 B. Capers Free C. Onions 6-3 D. Cucumbers and gherkins 10-5 E. Other vegetables 8-4 F. Mixtures of vegetables specified above 10-5 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions 10 B. Other :  Garlic 9-8  Other 1 1 -2 (b) 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : A. For sowing : I. Peas (including chick peas) and beans (of the species Phaseolus):  Peas Free  Other 2-7 II . Lentils Free III . Other :  Broad-beans and horse-beans (field beans) Free  Other 3-5 07.06 Manioc, arrowroot, Salop, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content fresh or dried, whole or sliced ; sago pith : B. Other 2-1 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Duty rate reduced to 7 % (suspension) up to and including 30 June 1982 for sweet, red or green peppers, in pieces, with a moisture content of not more than 9 ¢ 5 %. No L 388/ 14 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts , pineapples, avocados, mangoes, guavas and mango ­ steens, fresh or dried , shelled or not : B. Bananas 14 C. Pineapples 6-3 08.02 Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges , fresh : a) From 1 April to 30 April 3 · 6 (a) b) From 1 May to 1 5 May Free (a) c) From 16 May to 15 October Free (a) d) From 16 October to 31 March 5.6 (a ) II . Other : a) From 1 April to 15 October :  Fresh 4.2 (a )  Other 10.5(a ) b) From 16 October to 31 March :  Fresh 5.6 (a)  Other 14 (a) B. Mandarins (including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids :  Fresh 5.6 (a)  Other 14 (a) C. Lemons :  Fresh 2 · 8 (a)  Other 5-6 (a) D. Grapefruit Free E. Other 11-2 08.03 Figs , fresh or dried : A. Fresh Free ex B. Dried :  Other than packings of a net capacity of not more than 1 5 kg 7 (a) Subject to compliance with the reference price . 31 . 12 . 81 Official Journal of the European Communities No L 388/ 15 CCT heading No Description Rate of duty (%) 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : a) From 1 November to 14 July : 1 . Of the variety Emperor (Vitis vinifera c.v.) from 1 December to 3 1 January (a) 3 - 3 (b) ex 2 . Other :  From 15 November to 30 April  From 18 June to 14 July 5 (b) ex b) From 15 July to 31 October : 6-3 (b)  From 15 to 17 July 7 · 7 (b) II . Other : a) From 1 November to 14 July 12-6 b) From 15 July to 31 October 15-4 B. Dried : II . Other 2-5 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : A. Almonds : II . Other 4-9 B. Walnuts 5-6 C. Chestnuts 4-9 D. Pistachios Free E. Pecans 2-1 G. Other :  Hazelnuts (c)  Pignolia nuts Free  Other 2-8 08.06 Apples, pears and quinces, fresh : A. Apples : I. Cider apples, in bulk, from 16 September to 15 December 6-3 with a min. of 0 -3 ECU per 100 kg net (b) (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Subject to compliance with the reference price . ( c) Duty exemption within the limits of an annual Community tariff quota of 25 000 tonnes . No L 388/ 16 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 08.06 A. II . Other : (cont'd) a) From 1 August to 3 1 December 9-8 with a min. of 1 -6 ECU per 100 kg net (a) b) From 1 January to 3 1 March 6-5 with a min. of 1 -3 ECU per 100 kg net (a) c) From 1 April to 3 1 July 4-2 with a min. of 0-9 ECU per 100 kg net (a) B. Pears : I. Perry pears, in bulk, from 1 August to 31 December 6-3 with a min. of 0-3 ECU per 100 kg net (a) II . Other : a) From 1 January to 3 1 March 7 with a min. of . 1 ECU per 100 kg net (a) b) From 1 April to 1 5 July 4-4 with a min. of 1 · 1 ECU per 100 kg net (a) c) From 16 July to 31 July 7 with a min. of 1 ECU per 100 kg net (a) d) From 1 August to 3 1 December 91 with a min. of 1 -4 ECU per 100 kg net (a) C. Quinces 2-5 08.07 Stone fruit, fresh : A. Apricots 17-5 B. Peaches, including nectarines 154(a) (a) Subject to compliance with the reference price. 31 . 12.81 Official Journal of the European Communities No L 388/ 17 CCT heading No Description Rate of duty (%) 08.07 (cont'd) C. Cherries : I. From 1 May to 15 July 10-5 with a min. of 21 ECU per 100 kg net (a) II . From 16 July to 30 April 10-5 (a) D. Plums : ex II . From 1 October to 30 June :  From 1 May to 1 5 June 2-5(a) E. Other 10-5 08.08 Berries, fresh : A. Strawberries : I. From 1 May to 31 July 11-2 with a min. of 21 ECU per 100 kg net II . From 1 August to 30 April 9-8 C. Fruit of the species Vaccinium myrtillus 2-8 D. Raspberries, black currants and red currants 7-7 E. Papaws 21 F. Other : I. Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum · 6-3 II . Other 8-4 08.09 Other fruit, fresh :  Melons , from 1 November to 3 1 May 3-8  Water melons , from 1 April to 1 5 June 3-8  Other than melons and water melons 7-7 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries, raspberries and black currants 12-6 B. Red currants, fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries 11-8 C. Fruit of the species Vaccinium myrtilloides and Vaccinium anugustifolium 9-8 D. Other 13-5 (a) Subject to compliance with the reference price. No L 388/ 18 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 08.11 Fruit provisionally preserved (for example , by sulphur dioxide gas , in brine, in sulphur water or in other preser ­ vative solutions), but unsuitable in that state for imme ­ diate consumption : A. Apricots 11-2 B. Oranges 11-2 C. Papaws 3-8 D. Fruit of the species Vaccinium myrtillus 5-6 E. Other 7-7 08.12 Fruit, dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : A. Apricots Free B. Peaches, including nectarines Free C. Prunes 8-4 D. Apples and pears 2-2 E. Papaws 21 F. Fruit salads : I. Not containing prunes II . Containing prunes 2-2 8-4 G. Other Free 08.13 Peel of melons and citrus fruit, fresh , frozen , dried, or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : a) Not freed of caffeine b) Freed of caffeine II . Roasted : a) Not freed of caffeine b) Freed of caffeine ' 3-5 91 10-5 12-6 B. Husks and skins 91 C. Coffee substitutes containing coffee in any propor ­ tion 12-6 31 . 12.81 Official Journal of the European Communities No L 388/ 19 CCT heading No Description Rate of duty (%) 10.06 Rice : A. For sowing (a) 8-4 11.05 Flour, meal and flakes of potato 13 -3 12.02 Flours or meals of oil seeds or oleaginous fruit , non-defatted (excluding mustard flour): A. Of soya beans 5-3 12.03 Seeds , fruit and spores, of a kind used for sowing : A. Beet seeds :  Commercial seed (b)  Other 6-3 91 C. Grass and other herbage seeds : I. Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris , Poa trivialis , Poa pratensis), rye grass (Lolium perenne, Lolium multiflorum); timothy grass (Phleum pratense); red fescue (Festuca rubra); cocksfoot grass (Dactylis glomerata); bent grass (Agrostis) :  Vetch seed (c)  Other II . Clover (Trifolium spp) III . Other Free 3-7 2-8 3-5 D. Flower seeds ; kohlrabi seeds (Brassica oleracea, caulorapa and gongylodes varieties) 5-1 E. Other 6-2 12.06 Hop cones and lupulin 6-3 12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : A. Chicory roots Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . (c) Solely for commercial seed within the meaning of Article 2 ( 1 ) (d) of Council Directive 66/401 /EEC of 14 June 1966 (OJ No 125 , 11.7 . 1966). No L 388/20 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 13.03 Vegetable saps and extracts ; pectic substances, pectin ­ ates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry :  Pectic substances and pectinates ex II . Other :  Pectic substances and pectinates 16 · 9 · 8 8 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats : B. Other : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including 'premier jus ') obtained from those fats 4 4 ex II . Fats of sheep and goats, including 'premier jus':  Of sheep 4 4 15.04 Fats and oils , of fish and marine mammals, whether or not refined : A; Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram 4 2 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax C. Castor oil : 2 1 II . Other 5 6 D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human consumption (a): a) Crude : 1 . Palm oil 2 8 3 . Other 3 5 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12.81 Official Journal of the European Communities No L 388/21 CCT heading No Description Rate of duty (%) 15.07 (cont'd) D. I. b) Other : 2 . Other II . Other : a) Palm oil : 56(a) 1 . Crude 4-2 2 . Other 9-8 b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 14 2. Solid, other ; fluid : aa) Crude 7 bb) Other 10-5 15.12 Animal or vegetable oils and fals , wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 14 B. Other 1 1 -9 15.13 Margarine, imitation lard and other prepared edible fats 17-5 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks 3-5 b) Other Free (a) Rate of duty is 5-6% subject to a maximum of 35 ECU per 100 kilograms net weight (suspension) up to and including 30 June 1982 in respect of purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8 ¢ 5 % and a maximum of 12 % of palmitic acid esters ,  a minimum of 2 ¢ 5 % and a maximum of 4 ¢ 7 % of stearic acid esters ,  a minimum of 22 ¢ 4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46 ¢ 6 % and a maximum of 53 ¢ 7 % of linoleic acid esters ,  a minimum of 7 -4 % and a maximum of 1 1 % of linolenic acid esters , and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipides corresponding to a nitrogen content not exceeding 0 04 mg per gram of oil . The soya-bean oil covered by this description is intended for the preparation of emulsions for injections. Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 388/22 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 11-2 B. Other : II . Game or rabbit meat or offal 11-9 III . Other : b) Other : 1 . Containing bovine meat or offal : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 14 + (L) bb) Other 18-2 2 . Other : aa) Of sheep or goats 14 bb) Other 18-2 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Cavier (sturgeon roe) 21 II . Other 21 B. Salmonidae : I. Salmon 4-4 II . Other 4-9 C. Herring : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 10-5 II . Other 14 D. Sardines 17-5 E. Tunny 16-8 F. Bonito (Sarda spp), mackerel and anchovies :  Bonito and mackerel 14-7  Anchovies 17-5 G. Other : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 10-5 (a) II . Other 14 (a) Subject to compliance with the reference price . 31 . 12 . 81 Official Journal of the European Communities No L 388/23 CCT heading No Description Rate of duty (%) 16.05 Crustaceans and molluscs, prepared or preserved : A. Crabs 4-4 B. Other 5-6 (a) (b) 20.01 Vegetables and fruit , prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt , spices or mustard : B. Cucumbers and gherkins :  Cucumbers  Gherkins 61 15-4 C. Other 5-9 20.02 Vegetables prepared or preserved otherwise than vinegar or acetic acid : by A. Mushrooms 16 · 1 B. Truffles 12-6 C. Tomatoes :  Peeled tomatoes  Tomato concentrates  Other 8 · 8 (c) 8-8 (c) 12-6 (c) D. Asparagus 12-3 E. Sauerkraut 14 F. Capers and olives 4-2 G. Peas ; beans in pod 13-4 H. Other, including mixtures :  Mixtures :  Mixtures known as 'TÃ ¼rlÃ ¼' comprising beans in pod , aubergines, courgettes and various other vegetables 7-7  Other mixtures 15-4  Carrots 12-3  Other 6-1 (a) Duty rate reduced to 2-8 % (suspension) up to and including 30 June 1982 for lobster flesh, cooked, to be used by the processing industry for the manufacture of butters based on crusta ­ ceans, pastes and pates or soup (d). (b) Duty rate reduced to 3 - 9 % (suspension) up to and including 30 June 1982 for shrimps and prawns of the species ' Pandalus borealis 1 boiled in water and shelled, whether or not frozen or dried, for the industrial manufacture of products falling within heading No 16.05 (d). (c) Subject to conditions to be agreed upon by the competent authorities . (d) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 388/24 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight 18-2 + (L) B. Other 18-2 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glacÃ © or crystallized) : B. Other : I. With a sugar content exceeding 13 % weight II . Other 17-5 + (L) 17-5 20.05 Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, being cooked preparations, whether or not containing added sugar : A. Chestnut purÃ ©e and paste : I. With a sugar content exceeding 13 % by weight II . Other 21 4- (L) 21 B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight II . With a sugar content exceeding 13% but not exceeding 30 % by weight III . Other 18-4 + (L) 18-4 + (L) 18-9 C. Other : I. With a sugar content exceeding 30 % by weight : a) Plum purÃ ©e and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing (a) b) Other II . With a sugar content exceeding 13% but not exceeding 30 % by weight III . Other :  Fig purÃ ©e  Other 20-5 21 + (L) 21 + (L) 8-4 21 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 81 Official Journal of the European Communities No L 388/25 CCT heading No Description Rate of duty (%) 20.06 (cont'd) A. Nuts (including ground-nuts), roasted, in imme ­ diate packings of a net capacity : I. Of more than 1 kg 4 II . Of 1 kg or less 4-6 B. Other : I. Containing added spirit : a) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 19-2 2 . Other 22-4 b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 7 % by weight 22-4 + (L) bb) Other 22-4 2 . Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight 22-4 -(- (L) bb) Other 22-4 c) Grapes : 1 . With a sugar content exceeding 1 3 % by weight 22-4 + (L) 2 . Other 22-4 d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 3 % by weight : 1 1 . Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 21-9 + 2 ads 22. Other 22-4 -I- (L) bb) Other : 11 . Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 21-9 22 . Other 22-4 No L 388/26 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 20.06 B. I. d) 2 . Of 1 kg or less : (cont'd) aa) With a sugar content exceeding 1 5 % by weight 22-4 + (L) bb) Other 22-4 e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 21-9 + 2 ads bb) Other 22-4 + (L) 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 21 -9 bb) Other 22-4 f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % 21-9 + 2 ads bb) Other 22-4 + (L) 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 21-9 bb) Other 22-4 II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg 2. Grapefruit segments 2-5 + 2 ads 3 . Mandarins (including tangerines and satsumas); clementines , wilkings and other similar citrus hybrids 14-7 + 2 ads 4. Grapes 15-4 + 2 ads 5 . Pineapples : aa) With a sugar content exceeding 1 7 % by weight 15-4 + 2 ads bb) Other 15 4 31 . 12 . 81 Official Journal of the European Communities No L 388/27 CCT heading No Description Rate of duty (%) 20.06 B. 11 . a) 6 . Pears : (cont'd) aa) With a sugar content exceeding 1 3 % by weight 14 + 2 ads bb) Other 14 7 . Peaches and apricots : aa) With a sugar content exceeding 13 % by weight :  Apricots 12-3 + 2 ads  Peaches 15-4 + 2 ads bb) Other :  Apricots 12-3  Peaches 15-4 8 . Other fruits :  Grapefruit 2-9 + 2 ads  Other 14-9 + 2 ads 9 . Mixtures of fruit : aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 14-4 + 2 ads bb) Other 14-9 + 2 ads b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 2-5 + 2 ads 3 . Mandarins (including tangerines and satsumas); clementines , wilkings and other similar citrus hybrids 14-9 + 2 ads 4. Grapes 16-8 + 2 ads 5 . Pineapples : aa) With a sugar content exceeding 19 % by weight 16-8 + 2 ads bb) Other 16-8 6 . Pears : aa) With a sugar content exceeding 1 5 % by weight 15-4 + 2 ads bb) Other 15-4 7 . Peaches and apricots : aa) With a sugar co-itent exceeding 1 5 % by weight : No L 388/28 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 20.06 B. II . b) 7 , aa) 11 . Peaches 15-4 + 2 ads (cont'd) 22 . Apricots 16-8 + 2 ads bb) Other : 1 1 . Peaches 15-4 22 . Apricots 16-8 8 . Other fruits :  Grapefruit 3-3 + 2 ads  Other 16-8 + 2 ads 9 . Mixtures of fruit : aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 10-5 4- 2 ads bb) Other 16-3 + 2 ads c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4 · 5 kg or more : aa) Apricots :  Halves 9-5  Pulp (a)  Other 11-9 bb) Peaches (including nectarines ) and plums 13-3 cc) Pears 14-7 dd) Other fruits :  Grapefruit 3-2  Other 16-1 ee) Mixtures of fruit 16 - 1 2 . Of less than 4-5 kg : aa) Pears 14-7 bb) Other fruits and mixtures of fruit :  Grapefruit 3-2  Other 16 - 1 (a) Duty of 8 ¢ 3 % within the limits of an annual Community tariff quota of 90 tonnes . 31 . 12 . 81 Official Journal of the European Communities No L 388/29 CCT heading No Description Rate of duty (%) 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 - 33 at 15 °C : I. Grape juice (including grape must): a) Of a value exceeding 22 ECU per 100 kg net weight 35 b) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 35 + (L) 2 . Other 35 II . Apple and pear juice ; mixtures of apple and pear juice : a) Of a value exceeding 22 ECU per 100 kg net weight 29-4 b) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 29-4 + (L) 2 . Other 29-4 III . Other : a) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit 8-8  Other 29-4 b) Of a value not exceeding 30 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight :  Grapefruit 8-8 + (L)  Other 29-4 + (L) 2 . Other :  Grapefruit 8-8  Other 29-4 B. Of a specific gravity of 1  33 or less at 15 ° C : I. Grape, apple and pear juice (including grape must); mixtures of apple and pear juice : a) Of a value exceeding 18 ECU per 100 kg net weight : 1 . Grape juice (including grape must) : No L 388/30 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) B. I. a) 1 . aa) Concentrated :20.07 (cont 'd) 11 . With an added sugar content exceeding 30 % by weight 19-6 19 ¢ 622 . Other bb) Other : 11 . With an added sugar content exceeding 30 % by weight 19-6 19 622 . Other 2 . Apple and pear juice : aa) Containing added sugar bb) Other 16 8 17-5 17-53 . Mixtures of apple and pear juice b) Of a value of 18 ECU or less per 100 kg net weight : 1 . Grape juice (including grape must) : aa) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight 19-6 + (L) 19-622 . Other bb) Other : 1 1 . With an added sugar content exceeding 30 % by weight 19-6 + (L) 19-622 . Other 2 . Apple juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight 16-8 + (L) 16-8 17-5cc) Not containing added sugar 3 . Pear juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight 16-8 + (L) 16-8 17-5cc) Not containing added sugar 31 . 12.81 Official Journal of the European Communities No L 388/31 CCT heading No Description Rate of duty (%) 20.07 B. I. b) 4 . Mixtures of apple and pear juice : (cont'd) aa) With an added sugar content exceeding 30 % by weight 17-5 + (L) bb) Other 17-5 II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 13-3 2 . Grapefruit juice 31 3 . Lemon juice and other citrus fruit juices : aa) Containing added sugar 12-6 bb) Other 13-3 4 . Pineapple juice : aa) Containing added sugar 13-3 bb) Other 14 5 . Tomato juice : aa) Containing added sugar 14 bb) Other 14-7 6 . Other fruit and vegetable juices : aa) Containing added sugar 14-7 bb) Other 15-4 7 . Mixtures : aa) Of citrus fruit juices and pineapple juice : 11 . Containing added sugar 13-3 22 . Other 14 bb) Other : 1 1 . Containing added sugar 14-7 22 . Other 15-4 b) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice : aa) With an added sugar content exceeding 30 % by weight 13-3 -f (L) bb) Other 13 - 3 No L 388/32 Official Journal of the European Communities 31 . 12.81 CCT heading No Description Rate of duty (%) 20.07 B. II . b) 2 . Grapefruit juice : ' (cont'd) aa) With an added sugar content exceeding 30 % by weight 3  1 + (L) bb) Other 31 3 . Lemon juice : aa) With an added sugar content exceeding 30 % by weight 12 6 + (L) bb) With an added sugar content of 30 % or less by weight 12-6 cc) Not containing added sugar 13-3 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight 12-6 + (L) bb) With an added sugar content of 30 % or less by weight 12-6 cc) Not containing added sugar 13 - 3 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight 13-3 + (L) bb) With an added sugar content of 30 % or less by weight 13 3 cc) Not containing added sugar 14 6 . Tomato juice : aa) With an added sugar content exceeding 30 % by weight 14 + (L) bb) With an added sugar content of 30 % or less by weight 14 cc) Not containing added sugar 14-7 7 . Other fruit and vegetable juices : aa) With an added sugar content exceeding 30 % by weight 14-7 + (L) bb) With an added sugar content of 30 % or less by weight 14-7 cc) Not containing added sugar 15-4 31 . 12 . 81 Official Journal of the European Communities No L 388/33 CCT heading No Description Rate of duty (%) 20.07 B. II . b) 8 . Mixtures : (cont'd) aa) Of citrus fruit juices and pineapple juice : 1 1 . With an added sugar content exceeding 30% by weight 13-3 + (L) 22 . With an added sugar content of 30% or less by weight 13-3 33 . Not containing added sugar 14 bb) Other : 1 1 . With an added sugar content exceeding 30 % by weight 14-7 + (L) 22 . With an added sugar content of 30 % or less by weight 14-7 33 . Not containing added sugar 15-4 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 28 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 16 8 ECU per hi B. Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than one bar but less than three bar, measured at a temperature of 20 °C 16-8 ECU per hi C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes 6 ECU per hi (a) (b)  Other 10-1 ECU per hi (a) (b) (a) Subject to compliance with the free-at-frontier reference price. (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. No L 388/34 Official Journal of the European Communities 31 . 12 . 8 CCT heading No Description Rate of duty (%) 22.05 C. I. b) More than two litres : (cont'd)  Wine of fresh grapes 4 -5 ECU per hi (a) (b)  Other 7 -6 ECU per hi (a) (b) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes 7 ECU per hi (a) (b)  Other 1 1 -8 ECU per hi (a) (b) b) More than two litres :  Wine of fresh grapes 5 · 5 ECU per hi (a) (b)  Other 9 -3 ECU per hi (a) (b) III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a) Two litres or less : 2 . Other :  Wine of fresh grapes 8-6 ECU per hi (a) (b)  Other 14-4 ECU per hi (a) (b) b) More than two litres : 3 . Other :  Wine of fresh grapes 7 ECU per hi (a) (b)  Other 11-8 ECU per hi (a) (b) IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol, in containers holding : a) Two litres or less : 2 . Other :  Wine of fresh grapes 9-6 ECU per hi (a) (b)  Other 16 - 1 ECU per hi (a) (b) (a) Subject to compliance with the free-at-frontier reference price. (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. 31 . 12 . 81 Official Journal of the European Communities No L 388/35 CCT heading No Description Rate of duty (%) 22.05 (cont'd) C. IV. b) More than two litres : 3 . Other :  Wine of fresh grapes 9-6 ECU per hi (a) (b)  Other 16 · 1 ECU per hi (a) (b) &gt; V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes 0 -7 ECU per hi per % vol of alcohol + 5 ECU per hi (a) (b)  Other 13 ECU per hi per % vol of alcohol + 8 -4 ECU per hi (a) (b) b) More than two litres :  Wine of fresh grapes 0-7 ECU per hi per % vol of alcohol (a) (b)  Other 1-3 ECU per hi per % vol of alcohol (a ) (b) 22.08 Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits) of any strength : ex A. Denatured spirits (including ethyl alcohol and neutral spirits) of any strength :  Obtained from the agricultural products shown in Annex 11 of the EEC Treaty 1 1 -2 ECU per hi ex B. Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80 % vol or higher :  Obtained from the agricultural products shown in Annex II of the EEC Treaty 21 ECU per hi 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages : (a) Subject to compliance with the free-at-frontier reference price . (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. No L 388/36 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty (%) 22.09 (cont'd) A. Spirits (other than those of heading No 22.08), in containers holding : ex I. Two litres or less :  Obtained from the agricultural prod ­ ucts shown in Annex II of the EEC Treaty M ECU per hi per % vol of alcohol -I- 7 ECU per hi ex II . More than two litres :  Obtained from the agricultural prod ­ ucts shown in Annex II of the Treaty \ 1 · 1 ECU per hi per % vol of alcohol 22.10 Vinegar and substitutes for vinegar : A. Wine vinegar, in containers holding : I. Two litres or less 5 6 ECU per hi II . More than two litres 4 -2 ECU per hi B. Other, in containers holding : I. Two litres or less 5 -6 ECU per hi II . More than two litres 4-2 ECU per hi 23.01 Flours and meals, of meat, offals , fish, crustaceans or molluscs, unfit for human consumption ; greaves : B. Flours and meals of fish, crustaceans or molluscs Free 23.05 Wine lees ; argol : A. Wine lees : v II . Other 1 - 4 ECU per kg of total alcohol 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A. Acorns, horse chestnuts and pomace or marc of fruit : I. Grape marc : b) Other 1 -4 ECU per kg of total alcohol 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork Free